Case: 1:16-cr-00100-SJD Doc #: 90 Filed: 01/25/21 Page: 1 of 6 PAGEID #: 344

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
United States of America, : Case No. 1:16-cr-100-2
Vv. : Judge Susan J. Dlott
Dearius Barkley, ; Order Denying Supplemental Motion for
: Compassionate Release

Defendant.

This matter is before the Court on Defendant Dearius Barkley’s Supplemental Motion for
Compassionate Release (Doc. 85). Barkley seeks the Court to grant him compassionate release
from prison due to the threat posed by COVID-19. The Government has filed a Response (Doc.
89) opposing the Supplemental Motion. For the reasons that follow, the Court will DENY the
Supplemental Motion.

I. BACKGROUND

A grand jury issued an Indictment against Barkley and a co-defendant on October 16,
2019. (Doc. 1.) Barkley was charged in three counts:

(Count One) Knowingly and intentionally distributing mixtures and substances

with a detectable amount of cocaine in an amount of 500 grams or more in
violation of 21 U.S.C. § 841(b)(1)(B);

(Count Two) Knowingly possessing firearms in furtherance of a drug trafficking
crime in violation of 18 U.S.C. § 924(c)(1); and

(Count Four) Knowingly possessing a firearm and ammunition while being

prohibited from doing so as a person convicted of certain crimes in violation of 18

U.S.C. §§ 922(g)(1) and 924(a)(2).
(Jd. at PageID 1-3.) Barkley then was arrested and detained pending trial. (Doc. 25.) The
Government and Barkley reached a Plea Agreement on June 20, 2017 in which Barkley agreed to
plead guilty to Count Two, possessing a firearm in furtherance of a drug trafficking crime. (Doc.

43.) The statutory penalty for the offense to which he pleaded guilty was 5 years to life
Case: 1:16-cr-00100-SJD Doc #: 90 Filed: 01/25/21 Page: 2 of 6 PAGEID #: 345

imprisonment. (/d.) The Court accepted Barkley’s guilty plea on June 26, 2017. (Doc. 45.)

On February 9, 2018, the Court sentenced Barkley to a term of imprisonment of 73
months, a term of supervised release of 3 years, and a $100 assessment. (Doc. 65.) He is
incarcerated at FCI Milan with an estimated release date of January 19, 2022.'! See Federal BOP,
Find an Inmate: https://www.bop.gov/inmateloc/ (last viewed 1/25/2021).

In a pro se letter dated June 24, 2020, Barkley requested that the Court appoint him
counsel to assist with filing a motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). (Doc. 76.) The Court denied the request on the basis that convicted
defendants have no constitutional right to counsel in § 3582(c) proceedings. (Doc. 78.)
However, the Court reconsidered its decision and ordered that counsel be appointed to Barkley
after the Southern District of Ohio issued General Order 20-21 on July 21, 2020. (Doc. 79.) An
attorney from the Criminal Justice Act Panel was appointed to represent Barkley. (Doc. 83.)

Barkley, with the assistance of counsel, filed his Supplemental Motion for
Compassionate Release on November 13, 2020. The Government opposes his request for
compassionate release.

II. STANDARD OF LAW

The Court lacks authority to resentence a defendant, except as permitted by statute.
United States v. Houston, 529 F.3d 743, 748-749 (6th Cir. 2008). The compassionate release
provisions in 18 U.S.C. § 3582(c)(1)(A) were “intended to be a ‘safety valve’ to reduce a
sentence in the ‘unusual case in which the defendant’s circumstances are so changed, such as by
terminal illness, that it would be inequitable to continue the confinement of the prisoner.’”

United States v. Ebbers, 432 F. Supp. 3d 421, 430 (S.D.N.Y. 2020) (quoting S. Rep. 98-225, at

 

! Barkley is identified as Darius Barkley, not Dearius Barkley, on the Federal Bureau of Prisons website. The
Register Number 76301-061 confirms his identity.
Case: 1:16-cr-00100-SJD Doc #: 90 Filed: 01/25/21 Page: 3 of 6 PAGEID #: 346

121 (1983)). A defendant seeking sentence reduction bears the burden of proving entitlement to
compassionate release. Jd. at 426; United States v. Hill, No. 5:14CR337, 2020 WL 5104477, at
*1 (N.D. Ohio Aug. 31, 2020). Section 3582(c) provides as follows:

The court may not modify a term of imprisonment once it has been imposed
except that—

(1) in any case—

(A) the court, upon motion of the Director of the Bureau of Prisons, or upon
motion of the defendant after the defendant has fully exhausted all administrative
rights to appeal a failure of the Bureau of Prisons to bring a motion on the
defendant’s behalf or the lapse of 30 days from the receipt of such a request by
the warden of the defendant’s facility, whichever is earlier, may reduce the term
of imprisonment (and may impose a term of probation or supervised release with
or without conditions that does not exceed the unserved portion of the original
term of imprisonment), after considering the factors set forth in [18 U.S.C.

§] 3553(a) to the extent that they are applicable, if it finds that—

(i) extraordinary and compelling reasons warrant such a reduction . . . and that

such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.
18 U.S.C. § 3582(c)(1)(A).

Exhaustion of administrative remedies is a mandatory claim-processing rule. United
States v. Alam, 960 F.3d 831, 833-834 (6th Cir. 2020). Assuming that the inmate has satisfied
administrative remedies, the district court must engage in the § 3852(c)(1)(A) analysis as
follows: (1) the court must find that “extraordinary and compelling reasons” warrant a
reduction; (2) the court must find that a reduction is consistent with applicable policy statements

issued by the sentencing commission; and (3) the court must consider the relevant sentencing

factors listed in § 3553(a).?_ United States v. Jones, 980 F.3d 1098, 1101, 1106 (6th Cir. 2020).

 

2 The § 3553(a) factors referenced in the statute include (1) the nature and circumstances of

the offense and the defendant’s history and characteristics; (2) the need for the sentence imposed

to reflect the seriousness of the offense; (3) the need to protect the public from further crimes of

the defendant; (4) the sentencing guideline range; and (5) the need to avoid unwarranted sentence

disparities among defendants with similar records guilty of similar conduct. 18 U.S.C. § 3553(a). These factors
implicitly allow the Court to consider the amount of time served when determining if a reduction in sentence is

3
Case: 1:16-cr-00100-SJD Doc #: 90 Filed: 01/25/21 Page: 4 of 6 PAGEID #: 347

However, as to the second prong, the First Step Act rendered the only U.S. Sentencing
Commission Policy Statement potentially applicable to motions for compassionate release—
U.S.S.G. § 1B1.13—inapplicable to cases filed by federal inmates. /d. at 1109, 1111. Therefore,
the district court has full discretion to define “‘extraordinary and compelling reasons” without
reference to the policy statement in § 1B1.13. /d. at 1111.

II. ANALYSIS

Barkley has exhausted his administrative remedies as required by 18 U.S.C.

§ 3582(c)(1)(A). Barkley petitioned the Warden at FCI Milan for compassionate release due to
the spread of COVID-19. The Warden denied his request in writing on June 19, 2020. (Doc. 85-
1 at PageID 299.) Barkley did not file his Supplemental Motion until November 13, 2020, much
longer than thirty days after the Warden received his request.

The Court, therefore, turns to the issue of whether COVID-19 provides a compelling and
extraordinary circumstance for reducing Barkley’s sentence. It does not. COVID-19 is caused
by severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) and was recognized as a
pandemic in March 2020. However, courts in the Sixth Circuit have held that the existence of
COVID-19 in society and the generalized risk of contagion in prisons standing alone are not
sufficient to constitute extraordinary and compelling reasons for a reduction in sentence under
§ 3582(c). See, e.g., United States v. Parks, No. 3:18-CR-006, 2020 WL 7364982, at *3 (E.D.
Tenn. Dec. 15, 2020) (“[T]he COVID-19 pandemic cannot alone justify compassionate
release.”); United States v. Dorn, No. 3:19-CR-014, 2020 WL 6343064, at *5 (S.D. Ohio Oct.
29, 2020) (“The mere existence of the COVID-19 pandemic, which poses a general threat to

every non-immune person in the country, . . . could not alone provide a basis for a sentence

 

appropriate. United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020). District courts are encouraged to be
“explicit and particular with their factual reasoning” when they consider the § 3553(a) factors. Jones, 980 F.3d at
1113.
Case: 1:16-cr-00100-SJD Doc #: 90 Filed: 01/25/21 Page: 5 of 6 PAGEID #: 348

reduction.”).

Barkley’s case is unusual in that he is seeking compassionate release after contracting
and recovering from COVID-19. Barkley tested positive for the virus on April 15, 2020. (Doc.
85-2 at PageID 300.) FCI Milan records fortunately indicate that he recovered from COVID-19
by April 23, 2020. (Doc. 85-3 at PageID 303.) Barkley asserts in his brief that he “continues to
suffer from kidney infections and lingering respiratory problems.” (Doc. 85 at PageID 292.)
However, he has not supported that assertion with specific facts or evidence such as medical
records. A district court can deny compassionate release when an inmate fails to supply medical
records to support assertions about his health risks. United States v. Elias, No. 20-3654, — F.3d
—, 2021 WL 50169, at *3 (6th Cir. Jan. 6, 2021). Moreover, Barkley, has not argued or proven
that he has received inadequate medical care at FCI Milan for his illness or symptoms. In these
circumstances, Barkley has not established that COVID-19 poses an extraordinary and
compelling reason for his compassionate release. See, e.g., United States v. Littles, No. 15-
20317, 2020 WL 4346962, at *1, 4 (E.D. Mich. July 29, 2020) (denying compassionate release
to a COVID-19-recovered inmate); United States v. Clark, No. 3:09-CR-90-CRS, 2020 WL

3977652, at *4 (W.D. Ky. July 14, 2020) (same).?

 

3 The Court need not examine the 18 U.S.C. § 3553(a) sentencing factors here because Barkley has not proven an
extraordinary and compelling reason for reducing his sentence.

5
Case: 1:16-cr-00100-SJD Doc #: 90 Filed: 01/25/21 Page: 6 of 6 PAGEID #: 349

IV. CONCLUSION

For the foregoing reasons, Defendant Dearius Barkley’s Supplemental Motion for
Compassionate Release (Doc. 85) is DENIED.

IT IS SO ORDERED.

BY THE COURT:

attend, Gt)

Susan J. Dlott q
United States District Judge
